Per Curiam.
Defendant with the benefit of counsel tendered a plea of guilty to the reduced charge of attempted carrying a concealed weapon contrary to MCLA § 750.227 (Stat Ann 1962 Rev § 28.424), MCLA § 750.92 (Stat Ann 1962 Rev § 28.287). On February 25, 1970 he was sentenced by Judge Samuel H. Olsen of the recorder’s court to a term of 1 to 2-1/2 years imprisonment. A timely petition for the appointment of appellate counsel and subsequent claim of appeal present a single question for review. It is defendant’s contention that his guilty plea should be withdrawn for reason that it was based on an illegal search and seizure. A motion to affirm the conviction and sentence are filed by the plaintiff-appellee.
This Court has recently held that the entry of a valid guilty plea waives any subsequent claim of illegal search and seizure. People v. Irwin (1970), 24 Mich App 582.
The motion to affirm is granted.